Opinion issued September 2, 2004













In The
Court of Appeals
For The
First District of Texas




NO. 01-03-00765-CR




JESSE SCOTT BENGE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 943678




MEMORANDUM OPINION ON MOTION TO DISMISS
           Appellant, Jesse Scott Benge, has filed a motion to dismiss this appeal and has
requested that this Court expedite issuing the mandate.  Appellant’s motion complies with
rule 42.2(b) of the Texas Rules of Appellate Procedure.  Accordingly, this Court withdraws
the opinion issued in this case on July 29, 2004 and dismisses this appeal.  The Clerk of this
Court is directed to issue mandate immediately and to send notice of the dismissal to the trial
court clerk.  See Tex. R. App. P. 42.2(b).  
 
 
                                                                  Sam Nuchia
                                                                  Justice
 
Panel consists of Justices Nuchia, Alcala, and Higley.

Do not publish.  Tex. R. App. P. 47.2(b).